DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0310433 to Dinan in view of US Pub. 2017/0295590 to Loehr et al. (hereinafter Loehr).

In regard claim 7, Dinan teaches or discloses a terminal comprising:
a receiving section that receives information on Scheduling Request (SR) configuration (see paragraph [0216], and [0285], a UE may receive at least one RRC message comprising configuration parameters of one or more cells, the RRC message may comprise configuration parameters of scheduling request resources and processes);
Dinan may not explicitly teach or disclose a transmitting section that, when a parameter related to the SR configuration is provided, transmits an SR corresponding to an associated logical channel by using a specific uplink control channel resource corresponding to the SR configuration.
periodic resources associated with an uplink control channel are allocated to the user equipment and are usable to transmit a scheduling request to the radio base station.  Each of the periodic resources associated with the uplink control channel is assigned a required priority, and wherein the triggered scheduling request is assigned a scheduling request priority, which corresponds to the priority of the data that triggered the transmission of the scheduling request, and preferably the priority of the data corresponds to the priority of the logical channel associated with said data).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify scheduling request process in a wireless device of Dinan by including transmitting section that, when a parameter related to the SR configuration is provided, transmits an SR corresponding to an associated logical channel by using a specific uplink control channel resource corresponding to the SR configuration suggested by Loehr. This modification would provide to improve the scheduling request procedure read on paragraph [0001].

In regard claim 8, Dinan may not explicitly teach or disclose the terminal according to claim 7, wherein when the parameter related to the SR configuration is provided, the transmitting section transmits the SR corresponding to the associated logical channel by prioritizing the specific uplink control channel resource over another uplink control channel resource.
However, Loehr teaches or discloses wherein when the parameter related to the SR configuration is provided, the transmitting section transmits the SR corresponding to the periodic resources associated with an uplink control channel are allocated to the user equipment and are usable by the user equipment to transmit a scheduling request to the radio base station.  Each of the periodic resources associated with the uplink control channel is assigned a required priority. The triggered scheduling request is assigned a scheduling request priority which corresponds to the priority of the data which triggered the transmission of the scheduling request. The priority of the data corresponds to the priority of the logical channel associated with said data.  Each of said periodic resources is only usable for transmitting scheduling requests with the scheduling request priority being equal to or higher than the required priority of the periodic resource). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify scheduling request process in a wireless device of Dinan by including wherein when the parameter related to the SR configuration is provided, the transmitting section transmits the SR corresponding to the associated logical channel by prioritizing the specific uplink control channel resource over another uplink control channel resource suggested by Loehr. This modification would provide to improve the scheduling request procedure read on paragraph [0001].

In regard claim 9, Dinan teaches or discloses the terminal according to claim 7, wherein each of multiple information on the SR configuration independently includes SR periodicity, offset and expiration time of a prohibit timer (see paragraphs [0145], [0149], [0150], [0153], [0154], [0155], [0231], and [0232]).

In regard claim 10, Dinan teaches or discloses the terminal according to claim 8, wherein each of multiple information on the SR configuration independently includes SR periodicity, offset and expiration time of a prohibit timer (see paragraphs [0145], [0149], [0150], [0153], [0154], [0155], [0231], and [0232]).

In regard claim 11, Dinan teaches or discloses the terminal according to claim 7, wherein the transmitting section applies mutually independent SR counters to respective SR configurations (see paragraphs [0165], [0278], [0283], and [0293]).

In regard claim 12, Dinan teaches or discloses the terminal according to claim. 8, wherein the transmitting section applies mutually independent SR counters to respective SR configurations (see paragraphs [0165], [0278], [0283], and [0293]).

In regard claim 13, Dinan teaches or discloses the terminal according to claim 9, wherein the transmitting section applies mutually independent SR counters to respective SR configurations (see paragraphs [0165], [0278], [0283], and [0293]).

In regard claim 14, Dinan teaches or discloses a radio communication method for a terminal, comprising:
receiving information on Scheduling Request (SR) configuration(see paragraph [0216], and [0285], a UE may receive at least one RRC message comprising configuration parameters of one or more cells, the RRC message may comprise configuration parameters of scheduling request resources and processes).
Dinan may not explicitly teach or disclose when a parameter related to the SR configuration is provided, transmitting an SR corresponding to an associated logical channel by using a specific uplink control channel resource corresponding to the SR configuration.
However, Loehr teaches or discloses when a parameter related to the SR configuration is provided, transmitting an SR corresponding to an associated logical channel by using a specific uplink control channel resource corresponding to the SR configuration (see paragraphs [0212], and [0233], periodic resources associated with an uplink control channel are allocated to the user equipment and are usable to transmit a scheduling request to the radio base station.  Each of the periodic resources associated with the uplink control channel is assigned a required priority, and wherein the triggered scheduling request is assigned a scheduling request priority, which corresponds to the priority of the data that triggered the transmission of the scheduling request, and preferably the priority of the data corresponds to the priority of the logical channel associated with said data).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify scheduling request process in a wireless device of Dinan by including when a parameter related to the SR configuration is provided, transmitting an SR corresponding to an associated logical channel by using a specific uplink control channel resource corresponding to the SR configuration suggested by Loehr. This modification would provide to improve the scheduling request procedure read on paragraph [0001].


Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



Date: 02/13/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476